     Case 6:21-cv-00003 Document 90 Filed on 03/05/21 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           UNITED STATES DISTRICT COURT                                 March 05, 2021
                            SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                VICTORIA DIVISION

STATE OF TEXAS,                                §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §                 Civil Action No. 6:21-cv-00003
                                               §
The UNITED STATES OF AMERICA;                  §
DAVID PEKOSKE, Acting Secretary of             §
The United States Department of Homeland §
Security, in his official capacity;            §
UNITED STATES DEPARTMENT OF                    §
HOMELAND SECURITY; TROY                        §
MILLER, Senior Official Performing the         §
Duties of the Commissioner of U.S. Customs §
and Border Protection, in his official         §
capacity; U.S. CUSTOMS AND BORDER §
PROTECTION; TAE JOHNSON, Acting §
Director of U.S. Immigration and               §
Customs Enforcement, in his official           §
capacity; U.S. IMMIGRATION AND                 §
CUSTOMS ENFORCEMENT; TRACY                     §
RENAUD, Senior Official Performing the §
Duties of the Director of the U.S. Citizenship §
And Immigration Services, in her official      §
capacity; and U.S. CITIZENSHIP                 §
AND IMMIGRATION SERVICES,                      §
                                               §
       Defendants,                             §
                                               §
FIEL HOUSTON and REFUGEE AND                   §
IMMIGRANT CENTER FOR                           §
EDUCATION AND LEGAL SERVICES, §
                                               §
       Intervenors.

                                            ORDER

       Pending before the Court is William F. Reade, Jr.’s Motion for Leave to File Amicus Brief

in Support of the Plaintiff (“Motion”). (Dkt. No. 86). After reviewing the Motion, the record, and

the applicable law, the Motion is DENIED for the following reasons.
         Case 6:21-cv-00003 Document 90 Filed on 03/05/21 in TXSD Page 2 of 3




          “The extent to which the court permits or denies amicus briefing lies solely within the

court’s discretion.” U.S. ex rel. Gudur v. Deloitte Consulting LLP, 512 F. Supp. 2d 920, 927 (S.D.

Tex. 2007), aff’d sub nom. U.S. ex rel. Gudur v. Deloitte & Touche, No. 07-20414, 2008 WL

3244000 (5th Cir. Aug. 7, 2008); see also Waste Mgmt. of Pa., Inc. v. City of York, 162 F.R.D. 34,

36 (M.D. Pa. 1995) (“The extent, if any, to which an amicus curiae should be permitted to

participate in a pending action is solely within the broad discretion of the district court.”)

(collecting cases). Indeed, “[n]o statute, rule, or controlling case defines a federal district court’s

power to grant or deny leave to file an amicus brief . . . .” Deloitte Consulting LLP, 512 F. Supp.

2d at 927. In the absence of authority governing a district court’s decision to grant or deny a

nonparty’s motion for leave to file an amicus brief, “district courts commonly refer to Rule 29 [of

the Federal Rules of Appellate Procedure] for guidance.”1 Id. Moreover, “[f]actors relevant to the

determination of whether amicus briefing should be allowed include whether the proffered

information is ‘timely and useful’ or otherwise necessary to the administration of justice.” Id.

(emphases added); see also Trahan v. Long Beach Mortg. Co., No. 9:05-CV-29 (TH/KFG), 2006

WL 8440677, at *1 n.1 (E.D. Tex. Feb. 9, 2006) (“Because there is no general right of non-parties

to be heard in pending litigation, it is incumbent on those seeking amicus status to request leave to

appear whereby they demonstrate that their participation is both timely and useful.” (emphasis

added)); Bryant v. Better Bus. Bureau of Greater Md., Inc., 923 F. Supp. 720, 728 (D. Md. 1996)


     1
           Applying Rule 29 of the Federal Rules of Appellate Procedure, the Fifth Circuit has said that,
“[w]hether to permit a nonparty to submit a brief, as amicus curiae, is, with immaterial exceptions, a matter
of judicial grace.” In re Halo Wireless, Inc., 684 F.3d 581, 596 (5th Cir. 2012). In exercising this grace,
the Fifth Circuit has denied a motion for leave to file an amicus brief under Rule 29, for instance, where the
“motion [was] untimely, that the issue [the movant sought] to address ha[d] been adequately briefed by the
[parties], and that granting [the] motion would result in the needless delay of [the] case’s disposition.”
Ysleta Del Sur Pueblo v. El Paso Cty. Water Improvement Dist. No. 1, 222 F.3d 208, 209 (5th Cir. 2000)
(citing FED. R. APP. P. 29); see also In re Halo Wireless, Inc., 684 F.3d at 596 (“Because the MoPSC’s brief
does not meet the requirements of Rule 29, and we do not find that it adds anything consequential to our
consideration of this case, Halo’s motion to strike is granted.”).


                                                      2
      Case 6:21-cv-00003 Document 90 Filed on 03/05/21 in TXSD Page 3 of 3




(“A motion for leave to file an amicus curiae brief, however, should not be granted unless the court

deems the proffered information timely and useful . . . .” (emphasis added) (citations, emphasis,

and quotation marks omitted)).

       Here, the Proposed Amicus Brief attached to the Motion is neither timely, useful, nor

necessary to the administration of justice. First, the Motion was filed six days after the Court

granted Texas’s Motion for Preliminary Injunction. (Dkt. Nos. 85, 86). Second, the substance of

the Motion does not directly address any of the relevant issues before the Court in this case. Lastly,

because there are no pending motions before this Court and the Proposed Amicus Brief addresses

issues not relevant to the instant case, the Court finds that the Proposed Amicus Brief is not

necessary to the administration of justice. Therefore, the Proposed Amicus Brief is neither timely,

useful, nor necessary in this case.

       For these reasons, the Motion is DENIED.

       It is SO ORDERED.

       SIGNED this March 5, 2021.



                                                      _____________________________________
                                                              DREW B. TIPTON
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
